LATTIMORE, J.
Appellant was convicted in the district court of McLennan county of felony theft, and his punishment fixed at nine years in the penitentiary.
Appellant filed his plea to the jurisdiction and motion to quash the indictment upon the ground that the grand jury which indicted him was composed of ten men and two women, and was hence not a legal grand jury, and that the indictment returned was void. The fact of such being the character of the grand jurors is admitted. This matter has received our careful consideration, and in an opinion handed down by Associate Justice Hawkins in cause No. 6369, Harper v. State, 234 S. W. 909, this day decided, we have held a grand jury so composed to be illegal and an indictment so found to be void. Without discussing the matter further than to refer to said opinion, we believe appellant’s motion and plea should have been sustained, and that the judgment of conviction must be reversed and the prosecution ordered dismissed.